764 N.W.2d 236 (2009)
James Curtis BEACHUM, II, and Beachum Brokers, L.L.C., Plaintiffs-Appellants,
v.
DEPARTMENT OF LABOR & ECONOMIC GROWTH and Board of Real Estate Brokers and Salespersons, Defendants-Appellees.
Docket No. 138223. COA No. 287222.
Supreme Court of Michigan.
April 28, 2009.

Order
On order of the Court, the motion to file an amended application is GRANTED. The application for leave to appeal the December 30, 2008 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.